Citation Nr: 0421304	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-15 690	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to rating in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to a compensable rating for tinea versicolor 
of the chest and upper back.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted increased ratings of 10 percent for 
chondromalacia of both the left and right knees.  A decision 
on the tinea versicolor disability was deferred, and upon 
completion of an examination, a June 2004 determination 
evaluated the disability as noncompensably disabling.  The 
veteran testified at a March 2004 hearing, and the transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

Knees

At the March 2004 hearing, the veteran asserted that his knee 
disabilities had worsened over the past year.  Particularly, 
the veteran stated that he had difficulty descending steps 
because his knees might give out; his knees have locked up; 
he experienced lateral instability; his knees cracked and 
popped when he tried to stand; and he experienced limitation 
of motion with pain.  Additionally, the veteran asserted that 
the right knee was about 20 percent worse than the left knee.

Based on this testimony, the veteran should be afforded a VA 
examination.  The examination must contain findings 
addressing specific diagnostic codes, Beverly v. Brown, 9 
Vet. App. 402 (1996), as well as pointedly addressing certain 
factors in 38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 
8 Vet. App. 202 (1995) (holding that an examination must 
account for other regulatory provisions that may have an 
impact on the rating).  Silence is insufficient to show the 
lack of symptomatology.  Wisch v. Brown, 8 Vet. App. 139 
(1995).  Rather, the examiner must state, for example, that a 
veteran does not experience excess fatigability of the 
claimed disability.   

Tinea Versicolor

An April 1983 VA examination revealed that the veteran's 
upper chest and back were covered with a finely popular to 
patchy confluent eruption, which was slightly erythematous 
and scaly, and very faint.  At a March 2002 VA examination, 
the veteran asserted that he got substantial itching of the 
skin, but had not had any lesions.  The examiner diagnosed 
the veteran as having intermittent tinea versicolor 
infection, treated with medication, but noted that the 
disorder was not present at the time of the examination.  A 
May 2002 addendum to the March examination clarified that the 
itching experienced by the veteran at that time was not 
caused by the service-connected disability, but rather, by 
eczema.  

The veteran contends that the tinea versicolor is much worse 
during the summer months, and the last VA examination 
performed in March did not capture the overall disability 
picture.  At the hearing, the veteran reported that at the 
worst moments the itching and severity of the disorder was an 
8 out of 10.  

There is no specific diagnostic code covering tinea 
versicolor.  Tinea versicolor is a fungus infection of the 
keratin component of the skin, see Stedman's Medical 
Dictionary 1837 (27th ed. 2000), and it has an inflammatory 
reaction, id.  Diagnostic code 7820, however, provides that 
infections of the skin not listed elsewhere (including fungal 
diseases), should be rated (as is relevant for this claim) 
under diagnostic code 7806. 

While this appeal was pending, the criteria for rating under 
diagnostic code 7806 was revised effective as of August 30, 
2002.  Ratings authorized by the revised version of 
diagnostic code 7806 are 0 percent for a disorder that 
involves less than 5 percent of the entire body or less than 
5 percent of the exposed areas affected and has required no 
more than topical therapy during the past 12-month period; 10 
percent for a disorder that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of the exposed areas 
affected or has required intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period; 30 percent for a disorder that involves 20 to 
40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected or has required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more but not constantly, 
during the past 12-month period; and 60 percent for a 
disorder that involves more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected or 
has required constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).

The veteran should be afforded a VA examination for the 
purposes of determining whether his symptomatology, 
particularly the flare-ups during the summer months, is 
consistent with the manifestation of tinea versicolor.  In 
lieu of an examination during a summer flare-up, the examiner 
should garner the veteran's description of the flare-up prior 
to assessing whether those described incidents are consistent 
with the medical understanding of the disease.  The 
examination should be conducted in conjunction with the 
revised regulations noted above, as well as the regulations 
already cited by the RO in the January 2003 Statement of the 
Case.  Thus, in terms of the revised regulation, the examiner 
should determine what percentage of the veteran's body or 
exposed area is affected, and what treatment the veteran 
utilizes to abate the disability.  

Additionally, the RO should advise the veteran of the kinds 
of evidence that he should submit to support his claim, such 
as other treatment records during a flare-up, and any other 
relevant substantiation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  The RO 
should advise the veteran of specific 
evidence that he should submit to 
support his claim, such as other 
medical records related to treatment 
during a flare-up, and any other 
relevant support.  The veteran should 
be informed of the revised regulations 
for diagnostic code 7806.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the left and 
right knee disabilities.  The 
examination should include range of 
motion studies, commentary as to the 
presence of instability or subluxation, 
the extent of any painful motion or 
functional loss due to pain, weakness, 
fatigability, and consideration of the 
character of any flare-ups.  The RO 
should forward the veteran's claims 
file for review.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the tinea 
versicolor.  The examiner should review 
the claims file, and, if necessary, in 
lieu of an examination during a flare-
up, assess whether the described flare-
up is consistent with the medical 
understanding of the disease.  The 
examiner should conduct the examination 
as per the old and the revised 
diagnostic code 7806 (2003).  

4.  Then, the RO should readjudicate 
the veteran's claims for increased 
ratings chondromalacia of the left and 
right knees, and tinea versicolor of 
the chest and upper back.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


